Case 2:20-cv-01374-CBM-MAA Document 104-7 Filed 09/21/21 Page 1 of 2 Page ID #:811




                             Exhibit
                                       5
   Case 2:20-cv-01374-CBM-MAA Document 104-7 Filed 09/21/21 Page 2 of 2 Page ID #:812


Jamie Christine James

From:                Jonah Grossbardt
Sent:                Thursday, September 2, 2021 11:30 AM
To:                  jsunshine@pessahgroup.com
Cc:                  Maurice Pessah; Summer Benson; Volodymyr Usov; Jamie Christine James; Matthew Rollin
Subject:             RE: Kirkland v. Rampony, et al. [Case No. 2:20-cv-01374-CBM-MAA] (Discovery Matter)


Counsel,

I am in receipt of the discovery and I called your office yesterday to seek an extension to respond to the discover and to
extend the discovery cutoff date. Are you agreeable to extending the discovery cut‐off date in this matter? Please let us
know so we can prepare a stipulation for your review.

I also think it makes sense to set up a call to discuss the case and see where defendants stand on settlement. What is
your availability to have a call later today or tomorrow?

Best,

Jonah

From: jsunshine@pessahgroup.com <jsunshine@pessahgroup.com>
Sent: Wednesday, September 1, 2021 5:12 PM
To: Jonah Grossbardt <jonah.grossbardt@sriplaw.com>
Cc: Maurice Pessah <maurice@pessahgroup.com>; Summer Benson <sbenson@pessahgroup.com>; Volodymyr Usov
<vusov@pessahgroup.com>
Subject: Kirkland v. Rampony, et al. [Case No. 2:20‐cv‐01374‐CBM‐MAA] (Discovery Matter)
Importance: High

Counsel,

Please find the following courtesy copies attached: (1) DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR ADMISSIONS,
SET ONE; (2) DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR PRODUCTION, SET ONE; (3) DEFENDANT NAUSICAA
RAMPONY’S SPECIAL INTERROGATORIES, SET ONE; (4) DEFENDANT THE COOL HEART, LLC’S REQUESTS FOR
ADMISSIONS, SET ONE; (5) DEFENDANT THE COOL HEART, LLC’S REQUESTS FOR PRODUCTION, SET ONE; (6)DEFENDANT
THE COOL HEART, LLC’S SPECIAL INTERROGATORIES, SET ONE; and, (7) PROOF OF SERVICE.

Best regards,
Jason Sunshine




                                                             1
